Citation Nr: 0706209	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  03-12 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating higher than 10 percent for a right 
knee disability.  


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1948 to September 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2002 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2004, the veteran testified at a hearing before 
the undersigned Veterans Law Judge.  The hearing transcript 
is of record.  

In September 2005, the Board remanded the case because the 
veteran testified that he underwent a total right knee 
replacement in October 2003 and because there was a material 
change in his condition, the veteran was to be afforded a VA 
examination, which was then conducted in September 2005.  

For the reasons below, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


REMAND

During the appeal, VA records show that the veteran had a 
total right knee replacement in 2003. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055, for one year 
following implantation of a knee prosthesis for service-
connected knee disability, a 100 percent rating is assigned, 
followed thereafter by a 60 percent schedular rating when 
there are chronic residuals consisting of severe painful 
motion or weakness or by a minimum rating of 30 percent 
rating. 



In the most recent Supplemental Statement of the Case in 
November 2006 the issue was stated as a rating higher than 
10 percent for a right knee disability.  In the decision 
portion, it was stated that such a higher rating was denied.  
However, in the reasons and bases portion, it was stated 
that it has been determined that the condition did not 
warrant a rating higher than 30 percent.  

And the Board can not determine from the record whether the 
right knee disability is rated 10 percent or 30 percent 
disabling and it is also not clear that a 100 per cent rating 
under Diagnostic Code 5055 was assigned for one year 
following implantation of the knee prosthesis for the 
service-connected knee disability. 

For these reasons, the case is REMANDED for the following 
action:

1. Ensure VCAA compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2. Schedule the veteran for a VA 
examination to determine the current 
level of right knee disability. The 
claims folder should be made available to 
the examiner for review before the 
examination.  

3. After the development requested has 
been completed, adjudicate the claim, 
applying Diagnostic Code 5055, including 
whether a 100 percent rating for one 
year, following the total knee 
replacement, is assignable, and then rate 
the disability on the residuals with a 
minimum rating of 30 percent.  If any 
benefit remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board. 





The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

